  Case 3:20-cv-00717-CRS Document 14 Filed 12/16/20 Page 1 of 6 PageID #: 86




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


ROBIN BYRD                                                                        PLAINTIFF

vs.                                                  CIVIL ACTION NO. 3:20-CV-717-CRS

THE THIRD AND OAK CORPORATION,
d/b/a TREYTON OAK TOWERS, et al.                                               DEFENDANTS


                                 MEMORANDUM OPINION

       Plaintiff, Robin Byrd (“Byrd”), filed a complaint in Jefferson County Circuit Court against

Defendants, The Third and Oak Corporation d/b/a Treyton Oak Towers (“Treyton Oak”) and

Baptist Homes, Inc. (“Baptist Homes”). DN 1-1. Defendants timely removed the action to our

Court. DN 1.

       This matter is before the Court on Byrd’s motion to remand. DN 7. Defendants jointly

responded to the motion. DN 12. Byrd then filed a reply. DN 13. The matter is now ripe for review.

       For the reasons stated herein, Byrd’s motion to remand will be granted.

                                      I. BACKGROUND

       Byrd was employed at Treyton Oak as a “Community Liaison.” DN 1-1 at 2. While

assisting George Burns (“Burns”), Treyton Oak’s Director of Sales, Byrd witnessed Treyton Oak

employees engage in activities she believed were illegal or unethical. DN 1-1 at 2. She

subsequently informed Burns and William Wallen (“Wallen”), CEO of Baptist Homes, that

“employees were directly administering prescription medications to residents without required

licenses or permits” and “improperly providing and billing for Medicare Part B physical therapy.”

DN 1-1 at 2. She also expressed that “employees were soliciting money from residents of the
  Case 3:20-cv-00717-CRS Document 14 Filed 12/16/20 Page 2 of 6 PageID #: 87




facilities to pay for their bonuses . . . .” DN 1-1 at 2. Sometime after voicing her concerns, Byrd

was terminated from her employment. DN 1-1 at 2-3.

        Byrd initiated this action by filing suit against Defendants in Jefferson County Circuit

Court. DN 1-1. Her Complaint states three claims related to her termination. DN 1-1 at 3-4. First,

she claims that she “engaged in a statutorily protected activity by voicing concerns of potential

illegal actions” and that Defendants “retaliated against [her] by terminating her because she voiced

these concerns.” DN 1-1 at 3. Second, she claims that she was “discharged [] contrary to

fundamental and well-defined public policies which are evidenced by existing laws.” DN 1-1 at 3.

Finally, she alleges that Defendants “discriminated against [her] in violation of KRS 344 by . . .

terminating her because of her gender.” DN 1-1 at 4.

        Defendants removed the action to this Court pursuant to 28 U.S.C. §§ 1331 and 1441(a).

DN 1 at 2-3. They assert that Byrd’s Complaint “asserts a federal statutory claim for retaliation

under the False Claims Act.” DN 1 at 2.

        Byrd subsequently moved to remand this action, arguing that “[a] federal question does not

appear on the face of [her] Complaint,” and that Defendants cannot “transform the action into one

arising under federal law” by “inject[ing] a federal cause of action into [her] well-pleaded

complaint that does not exist . . . .” DN 7 at 1, 3-4.

                                   II. STANDARD OF REVIEW

        A civil action is removable from state to federal court if the federal court has “original

jurisdiction” over the action. 28 U.S.C. § 1441(a). Pursuant to 28 U.S.C. § 1331, federal district

courts have “original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States.”




                                                   2
  Case 3:20-cv-00717-CRS Document 14 Filed 12/16/20 Page 3 of 6 PageID #: 88




       The removing party bears the burden of showing that removal was proper, and that a federal

court has original jurisdiction to hear the case. Wilson v. Republic Iron & Steel Co., 257 U.S. 92,

97 (1921). Jurisdiction is determined according to the plaintiff’s complaint at the time of removal,

and subsequent events, “whether beyond the plaintiff's control or the result of his volition, do not

oust the district court's jurisdiction once it has attached.” Williamson v. Aetna Life Ins. Co., 481

F.3d 369, 375 (6th Cir. 2007) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,

293 (1938)).

                                          III. ANALYSIS

       A defendant may only remove a state court action that originally could have been filed in

federal court. 28 U.S.C. § 1441(a). A cause of action is generally not removable “if the complaint

does not affirmatively allege a federal claim.” Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 6

(2003). Likewise, “a case may not be removed to federal court on the basis of a federal defense . .

. .” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

       To determine whether a claim arises under federal law for purposes of federal question

jurisdiction, we apply the “well-pleaded complaint” rule. This rule “generally provides that the

plaintiff is the master of his complaint, and the fact that the wrong asserted could be addressed

under either state or federal law does not ordinarily diminish the plaintiff's right to choose a state

law cause of action.” Loftis v. United Parcel Service, Inc., 342 F.3d 509, 515 (6th Cir. 2003)

(quoting Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 943 (6th Cir. 1994)). If a plaintiff

“chooses to bring a state law claim, that claim cannot generally be ‘recharacterized’ as a federal

claim for the purpose of removal.” Id. (citing Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987).

Thus, “federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff's properly pleaded complaint.” Caterpillar Inc., 482 U.S. at 392.



                                                  3
    Case 3:20-cv-00717-CRS Document 14 Filed 12/16/20 Page 4 of 6 PageID #: 89




        Here, it is undisputed that Byrd’s Complaint failed to expressly disclaim any federal cause

of action or specifically identify that her claims in Count I or II derive from Kentucky common

law. Considering this, Defendants removed the action to this Court, arguing that the False Claims

Act provides the “vehicle” for Byrd’s suit because her “Complaint pleads all three elements of a

[False Claims Act] retaliation claim”: (1) she engaged in protected activity by speaking with Burns

and Wallen regarding improper billing for Medicare Part B physical therapy, (2) Defendants knew

that she engaged in protected activity because she expressed her concerns about improper billing,

and (3) Byrd alleged that she was terminated in retaliation for engaging in protected activity.1 DN

12 at 3-4.

        But Byrd did not couch her claims in terms of the False Claims Act. Instead, it appears that

she carefully chose not to plead a federal claim for relief. Although paragraph 11 of the Complaint

states that “[Byrd] voiced her concern that Defendants’ employees were improperly providing and

billing for Medicare Part B physical therapy, a violation of federal law,” this does not establish

federal question jurisdiction. The statement is nothing more than a passing reference to the False

Claims Act and does not operate as the assertion of a federal claim. See e.g., Michigan Southern

R.R. Co. v. Branch & St. Joseph Counties Rail Users Ass'n. Inc., 287 F.3d 568, 574 (6th Cir. 2002)

(“mere reference to a federal statute does not establish federal jurisdiction unless a substantial,

disputed question of federal law is a necessary element of a state cause of action”); Tech. Rubber

Co. v. Buckeye Egg Farm, L.P., No. 2:99-CV-1413, 2000 WL 782131, at *3 (S.D. Ohio June 16,

2000) (plaintiffs’ allegation that defendants were “in violation of state and/or federal law” was



1
  The False Claims Act provides an anti-retaliation provision, protecting individuals who “pursue or investigate or
otherwise contribute to a qui tam action, exposing fraud against the government.” McKenzie v. BellSouth
Telecommunications, Inc., 219 F.3d 508, 513 (6th Cir. 2000). To establish a prima facie case under § 3730(h), a
plaintiff must prove (1) she was engaged in a protected activity; (2) the employer knew that plaintiff had engaged in
a protected activity; and (3) the employer must have discharged or otherwise discriminated against the employee
because of the protected activity. Id. at 514.

                                                         4
  Case 3:20-cv-00717-CRS Document 14 Filed 12/16/20 Page 5 of 6 PageID #: 90




insufficient to provide original jurisdiction for removal because the language was merely a passing

reference to federal law).

       Defendants’ contention that the False Claims Act is the appropriate “vehicle for suit” based

on the language in Counts I and II is also unpersuasive. DN 12 at 4. Kentucky common law

provides a cause of action for the tort of wrongful discharge of a terminable at-will-employee when

an employee is discharged for allegedly refusing to violate a Kentucky statute or discharged

contrary to a Kentucky statute that prohibits the termination of employees for engaging in certain

conduct. See Grzyb v. Evans, 700 S.W.2d 399, 401-02 (Ky. 1985); Firestone Textile Co. Div. v.

Meadows, 666 S.W.2d 730, 733 (Ky. 1983). Since Byrd is the “master of her complaint,” she has

the power to decide whether to assert her claims under the False Claims Act or Kentucky common

law.

       Further, it is relevant that Byrd has consistently asserted her sole reliance on state law, and

clarified that her cause of action does not arise under federal law. DN 7 at 5-6, 13 at 2, 5; see also

McBrearty v. Kentucky Cmty., Tech. Coll. Sys., No. CIV.A. 06-CV-197KSF, 2006 WL 2583375,

at *5 (E.D. Ky. Sept. 7, 2006) (finding plaintiff’s continual reliance on state law and express

repudiation that she was pursuing any cause of action under federal law persuasive in resolving

whether to remand the cause of action to state court). Specifically, Byrd’s motion to remand states

that that she “intentionally eschewed any claim she had arising under the False Claims Act . . . .”

DN 7 at 5.

       To be clear, had Byrd pled a claim for relief under the False Claims Act, 31 U.S.C. §

3730(h), the action would have been removable. But she did not. See Her Majesty The Queen In

Right of the Province of Ontario v. City of Detroit, 874 F.2d 332, 339 (6th Cir. 1989) (“removal []

is to be strictly construed, with all doubts resolved against removal”). Therefore, Defendants have



                                                  5
  Case 3:20-cv-00717-CRS Document 14 Filed 12/16/20 Page 6 of 6 PageID #: 91




not satisfied their burden of showing that a federal claim is plainly presented on the face of Byrd’s

Complaint and this Court cannot say that federal law “creates” her cause of action.

                                       IV. CONCLUSION

         For the reasons discussed herein, Byrd’s motion to remand will be granted by separate

order.


         December 16, 2020




                                                 6
